Nasar v Trustees of Columbia Univ. in the City of N.Y. (2014 NY Slip Op 07763)





Nasar v Trustees of Columbia Univ. in the City of N.Y.


2014 NY Slip Op 07763


Decided on November 13, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2014

Mazzarelli, J.P., Sweeny, Moskowitz, Richter, Feinman, JJ.


150132/13 13468A 13468

[*1] Sylvia Nasar, Plaintiff-Appellant,
vThe Trustees of Columbia University in the City of New York, Defendant-Respondent.


Mark J. Lawless, New York, for appellant.
Patterson Belknap Webb & Tyler LLP, New York (Catherine A. Williams of counsel), for respondent.

Judgment, Supreme Court, New York County (Manuel J. Mendez, J.), entered December 20, 2013, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 16, 2013, which granted defendant's motion to dismiss, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff has no standing to sue for money damages arising from a breach of the grant agreement since the funds belong entirely to defendant (see  N-PCL 513). She does not fall within the "special interest" exception to the general rule (see Alco Gravure, Inc. v Knapp Found. , 64 NY2d 458, 465-466 [1985]). Her attempt to have the bulk of the corpus paid to her personally places her in conflict with future, undetermined beneficiaries of the fund (see id. ; Citizens Defending Libraries v Marx , 2014 NY Slip Op 31449[U] [Sup Ct, NY County May 30, 2014]). Nor is plaintiff a third-party beneficiary of the grant agreement (see Oursler v Women's Interart Ctr. , 170 AD2d 407 [1st Dept 1991]). The agreement vests full discretion to choose the holder of the endowed chair, and to spend monies from the fund, in defendant. By the express terms of the agreement, disputes or changes to the grant are to be decided by the donor and defendant. Thus, there is no indication in the grant agreement that plaintiff is an intended rather than an incidental beneficiary.
As plaintiff has no interest in the funds provided by the grant agreement, she cannot state a cause of action for conversion or unjust enrichment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2014
CLERK